DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method, classified in classes H01L21/56 and H01L21/4828.
II. Claims 16-28, drawn to a device, classified in classes H01L27/14618 and H01L23/49503.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such that the product as claimed can be made by etching a second side of the tapeless leadframe package to remove portions of the base layer and define a lead for a leadframe from the first protrusion then encapsulating the die and the first and second protrusions with an encapsulant material.

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	During a telephone conversation with Andre Szuwalski on 11/15/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 16-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 16 recites the limitation "said second layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the ring shape of the first protrusion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang Chien et al. (US 2010/0258934; hereinafter Chang Chien).
Regarding claim 16, Chang Chien discloses a tapeless leadframe package, comprising:
a base layer 110 (fig. 1G) having a first side and a second side (labeled fig. 1G);
a first protrusion (labeled fig. 1G) extending from the base layer 110 at the first side;
a second protrusion (labeled fig. 1G) extending from the base layer 110 at the first side (labeled fig. 1G);
a first plating layer 116a (fig. 1G) at the first side, said first plating layer 116a having a first pattern defining a size and shape of the first protrusion and the second protrusion; and
a second plating layer 116b at the second side, said second layer having a second pattern;
wherein the first pattern of the first plating layer 116a and the second pattern of the second plating layer 116b are identical and aligned with each other (fig. 1G).

    PNG
    media_image1.png
    412
    787
    media_image1.png
    Greyscale

Regarding claims 17-18, Chang Chien discloses the first pattern of the first plating layer 116a and the second pattern of the second plating layer 116b (fig. 1G).
It is noted that the process limitation: “…forms an etch mask…” does not render the claimed device structurally distinguishable over the prior art.  
Initially, and with respect to claims 16-21, note that a “product by process” claim is directed to the product per se, no matter how actually made. See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F. 2d 274, 279. 26 USPQ 57, 61 (2d. Cir, 1935).
Regarding claim 19, Chang Chien discloses a conductive coating material (e.g. first metal layer 116a, ¶0023 or a first metal coating, claims 11-12) on a top surface of the first protrusion and a top surface of the second protrusion (labeled fig. 1G).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien et al. (US 2010/0258934; hereinafter Chang Chien) in view of Camacho et al. (US 8334584; hereinafter Camacho).
Regarding claim 20, as discussed in details above, Chang Chien substantially discloses all the limitation as claimed above except for the first protrusion is located offset from an outer perimeter of the ring shape.
However, Camacho discloses a package comprising:  the second protrusion (labeled fig. 2) has a ring shape and wherein the first protrusion (labeled fig. 2) is located offset from an outer perimeter of the ring shape (fig. 2).

    PNG
    media_image2.png
    502
    683
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Chang Chien by having the second protrusion has a ring shape and wherein the first protrusion is located offset from an outer perimeter of the ring shape, as taught by Camacho, in order to increase the device functionality of the package.
	Regarding claim 21, Camacho discloses the device further comprising a plurality of said second protrusions (fig. 2), wherein said plurality of second protrusions are arranged in a regular pattern.  Camacho also discloses the device further comprising a plurality of said first protrusions (fig. 2), wherein said plurality of first protrusions are arranged in a regular pattern surrounding the ring shape of the second protrusion.

Reasons for Allowance
Claims 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 22 of the integrarted circuit package including: the ring shaped die support surrounds an open region delimited by an inner perimeter of the ring shaped die support; a mechanical attachment between the front side of the integrated circuit die and the ring shaped die support; wherein the integrated circuit die includes an environment sensor and wherein the open region of the ring shaped die support is aligned with the environment sensor; and
an encapsulating block that encapsulates the integrated circuit die, the plurality of leads and the ring shaped die support without covering the open region.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894     

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894